Name: Commission Regulation (EEC) No 2434/86 of 29 July 1986 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: technology and technical regulations;  consumption;  cooperation policy;  plant product;  information technology and data processing
 Date Published: nan

 1 . 8 . 86 Official Journal of the European Communities No L 210/51 COMMISSION REGULATION (EEC) No 2434/86 of 29 July 1986 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Articles 24a (3), 27 (5) and 27a (5) thereof, Whereas Article 24a of Regulation No 136/66/EEC provides for a supplement for 'double zero' varieties of colza and rape seed ; whereas it is necessary to define the term 'double zero' and to specify in detail the rules necessary for the payment of the supplement ; Whereas Article 2 ( 1 ) of Council Regulation (EEC) No 1594/83 of 14 June 1983 on the subsidy for oil seeds (3), as last amended by Regulation (EEC) No 935/86 (4), provides that Member States shall control the use of oil seeds from the time the seeds enter the undertaking until they are processed for oil production or incorporated into feedingstuffs or until they leave the undertaking in the unaltered state ; whereas in order to ensure effective control, rules for such control must be adopted ; Whereas Article 3 of Regulation (EEC) No 1594/83 defines the act of 'identification ' of seed and the relation ­ ship between this act and the payment of the subsidy ; whereas it is necessary to specify in detail the rules for this act and for the payment of the subsidy ; Whereas experience has shown that in certain cases it is difficult to follow each separate lot of seed from entry into the undertaking until processing ; whereas it is there ­ fore necessary to provide for the identification of seed following the procedure for 'first in , first out' ; Whereas Article 27a of Regulation No 136/66/EEC provides for a system of maximum guaranteed quantities, and it is necessary to determine the application of this system ; Whereas experience has shown that it is necessary to make certain minor adjustments to Commission Regula ­ tion (EEC) No 2681 /83 f5), as last amended by Regulation (EEC) No 869/86 (6) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2681 /83 is hereby amended as follows : 1 . Article 2 is replaced by the following : 'Article 2 For the purpose of this Regulation : 1 . "Undertaking" means an oil mill or an establishment for the production of feedingstuffs, including : (a) any building or other place within the precincts of the establishment where production takes place ; and (b) any premises outside such precincts located in the customs territory of the Member State where the production establishment is situated in which the stored products can be properly controlled and which has been approved in advance by the authority responsible for that control . 2 . "Processing" means : (a) the pressing of oil seeds in order to extract all or part of the oil therefrom ; or (b) the incorporation of colza and rape seeds into feedingstuffs . 3 . "Incorporation" means the mixing with other products in animal feeds of the colza or rape seed which is crushed or milled before or after this opera ­ tion, without extraction of oil . 4 . "Double zero" colza or rape seed means colza or rape seed presented in homogenous lots, with a glucosinolate content which is equal to or less than 20 micromoles per gram of seed . However for the 1986/87 and 1987/88 marketing years the maximum content of glucosinolates accep ­ table in "double zero" colza and rape seed shall be 35 micromoles per gram of seed.' 2 . Article 3 is replaced by the following : 'Article 3 1 . The control referred to in Article 2 ( 1 ) of Regu ­ laton (EEC) No 1594/83 must in particular make it possible to check that the quantity of seeds which entered the undertaking corresponds to the quantity of identified seeds, and also, depending on the particular circumstances involved, to : (') OJ No 172, 30 . 9 . 1966, p . 3025/66 (2) OJ No L 133, 21 . 5 . 1986, p . 8 . (3) OJ No L 163, 22 . 6 . 1983 , p . 44. (&lt;) OJ No L 87, 2 . 4. 1986, p . 5 . Is) OJ No L 266, 28 . 9 . 1983, p . 1 . (') OJ No L 81 , 26 . 3 . 1986, p . 10 . No L 210/52 Official Journal of the European Communities 1 . 8 . 86 (a) the quantity of oil and oilcake obtained by processing those seeds ; (b) the quantity of seeds incorporated into feedingstuffs ; or (c) the quantity of seeds leaving the undertaking in the unaltered state . 2. For the purposes of control , separate stock records shall be kept at the undertaking for seeds harvested in the Community and for imported seeds, which must show at least : (a) quantities entering the undertaking, with quanti ­ ties of "double zero" colza and rape seed harvested in the Community recorded separately from other seeds, specifying net weight as received, moisture and impurity content, and in the case of oil mills also the oil content ; (b) movements of seeds between the - buildings and places mentioned in Article 2 ( 1 ) (a) and those mentioned in Article 2 ( 1 ) (b) ; (c) quantities of seeds processed and quantities of oil and oilcake obtained from these seeds, or quanti ­ ties of seeds incorporated into feedingstuffs ; (d) quantities of seeds in stock. The undertaking must also make its financial accounts available to the authority responsible for control . 3 . The competent authority shall check that the quantity of Community produced seed processed in the undertaking has been previously identified and is equivalent to the quantity that entered, taking into account the stock levels at the beginning and end of the period of control and any quantities which have left the undertaking in the unaltered state with the competent authority's approval . The quantity processed may be determined from the quantities of oil and oilcake obtained.' 3 . Article 4 ( 1 ) is replaced by the following : ' 1 . Seeds harvested in the Community may leave the undertaking only after authorization from the authority responsible for control and provided that, except in the case of force majeure, a request for the ID part of the certificate provided for in Article 4 of Regulation (EEC) No 1594/83 has not been submitted in respect of the products in question.' In addition, the authority responsible for control shall check that colza and rape seed other than "double zero" colza and rape seed leaving the undertaking is not "double zero" colza or rape seed.' 4 . Article 5 is replaced by the following : 'Article 5 The two-part certificate referred to in Article 4 of Regulation (EEC) No 1594/83 shall consist of the 'advance-fixing of the subsidy part, which shall be designated AP, and the "identification of the seed" part, which shall be designated ID. It shall be made out in at least two copies, the first of which shall be issued to the applicant and the second kept by the issuing body. 5 . In Article 7, the words "by telegram or by telex" are replaced by the words "by telegram, telex or tele ­ copy". 6 . In Article 7, following paragraph 5 is added : '5 . Where there is an application for the ID part of the certificate for one or more lots of "double zero" colza or rape seed, the words "double zero colza or rape seed" shall be inserted in box 3 of the form given in Annex II .' 7. In Article 8 ( 1 ) (b), 'by letter or by telex' are replaced by 'by letter, telex or telecopy'. 8 . Article 10 ( 1 ) is replaced by the following : ' 1 . Except in cases of force majeure the ID part of the certificate shall make it obligatory to process the identified quantity within a period of 150 days from the date of issue . The obligation shall be considered to be fulfilled where the processed quantity determined in accor ­ dance with the method defined in Annex I, is not more than 2 % less than the quantity identified. The quantities processed shall be considered as following exactly the order of the quantities identi ­ fied, except, in cases where it is possible to follow all of the lots of seeds entering an undertaking during the whole of a given marketing year until their processing. Quantities processed before identification shall no longer be eligible for subsidy. If the quantity processed is less than 98 % of the quantity identified, the subsidy to be paid during a given period of control shall be reduced by the difference between the quantity identified and the quantity processed multiplied by the highest subsidy applicable during that period.' 9 . Article 14 is replaced by the following : 'Article 14 1 . The amount of the subsidy, expressed in the currency of the Member State in which the issuing body is situated, entered on the AP part of the certifi ­ cate shall be that valid on the day on which the application for the certificate is lodged, no account being taken of the supplement for "double zero" seed in the case of colza and rape seed . However, that entry shall be optional . 1 . 8 . 86 Official Journal of the European Communities No L 210/53 2. The amount of the subsidy to be entered on the ID part of the certificate shall be that of the final subsidy to be granted, expressed in the currency of the Member State in which the issuing body is situated.' 10 . In Article 21 ( 1 ) the following subparagraph is added : 'However the Commission may, where necessary, fix an amount different from that referred to in the proceeding subparagraph for a period not exceeding 30 days .' 1 1 . In Article 25 (2) the following subparagraph is added : ' In addition , where the ID part of the certificate concerns an application for a subsidy for "double zero" colza or rape seed the supplement provided for in Article 24a of Regulation No 136/66/EEC shall be paid after verification by the authority responsible for control that the quantity of colza or rape seed concerned is in fact "double zero" colza or rape seed according to the definition given in Article 2 (4).' 12 . In Article 31 , the following paragraph 4 is added : '4 . At the request of the holder the determination of the content of glucosinolates in the colza or rape seed shall be carried out by analysis of samples taken when the seeds enter the undertaking. The costs of this analysis shall be borne by the holder.' 13 . Article 32 is replaced by the following : 'Article 32 The drawing of samples, the reduction of samples to samples for analysis and the determination of the oil , impurities, moisture and glucosinolate content shall be carried out by the common methods set out in Annexes I to V, VII and VIII to Commission Regu ­ lation (EEC) No 1470/68 ('). However, for the marketing years 1986/87 and 1987/88 , Member States may decide that the determi ­ nation of glucosinolates may be carried out, at the request of the interested party, using other methods which give results consistent with the common method . Member States shall communicate these methods to the Commission before their use . If the content of glucosinolates, determined according to a method different from the common method, is greater than 30 micromoles per gram of air-dried seed, the description "double zero" may only be accorded to the seeds in question as a result of a new determination carried out according to the common method . for Spain and for Portugal , in the course of the last 1 5 days of the marketing year and according to the procedure referred to in Article 38 of Regulation No 136/66/EEC for colza and rape seed, on the one hand, and for sunflower seed, on the other :  the estimated production referred to in the first subparagraph of Article 27a (3) of Regulation No 136/66/EEC, for the following marketing year,  the actual production referred to in the second subparagraph of Article 27a (3) of Regulation No 136/66/EEC, for the current marketing year, and, in conformity with paragraphs 2 and 3 respecti ­ vely :  the abatement - which shall , where necessary, be applied to the amount of the subsidy for the following marketing year,  the amount by which the maximum guaranteed quantity fixed by the Council for the following marketing year shall , where necessary, be adjusted . However, at the end of the 1985/86 marketing year, only the estimated production and the abatement referred to in the first and third indents respectively shall be fixed . 2 . Where , for a given marketing year, estimated production is greater than the maximum guaranteed quantity, adjusted where necessary in conformity with paragraph 3 , an abatement shall be applied to the amount of the subsidy in ECU referred to in Article 33 (2), for seed identified during that marketing year . The abatement shall be obtained by multiplying the target price by the coefficient resulting from the divi ­ sion of the difference between the estimated produc ­ tion and the maximum guaranteed quantity, adjusted, where necessary, in conformity with paragraph 3 , by the estimated production . However, the coefficient :  shall only be calculated to two decimal places without regard to the decimal places which follow ;  may not be greater than 0,05 . 3 . Where , for a given marketing year, there is a difference between the actual production and the estimated production , the maximum quantity fixed by the Council for the following marketing year shall be :  increased by that difference if actual production is less than estimated production ,  reduced by that difference in the contrary case . However, for the calculation of that difference , actual and estimated production shall be taken into account within the following limits :  a minimum equal to the maximum guaranteed quantity for the marketing year to which it refers adjusted, where necessary, in conformity with this paragraph , and (4) OJ No L 239 , 28 . 9 . 1968 , p. 2 .' 14 . The following Article 32a is added : 'Article 32a 1 . The Commission shall fix, on the basis of data supplied by Member States or obtained otherwise, for the Community as constituted on 31 December 1985, No L 210/54 Official Journal of the European Communities 1 . 8 . 86  a maximum equal to the abovementioned maximum guaranteed quantity divided by 0,95 . 4 . Where paragraphs 2 or 3 are applied the amounts of the subsidy fixed in advance for a given marketing year, and before the publication of the abatement for that marketing year in the Official Journal of the European Communities, shall be adjusted accordingly by the Commission . 5 . Member States shall communicate the following to the Commission during the first 15 days of the last month of the marketing year :  the area and the production of colza and rape seed, and of sunflower seed, harvested during that marketing year,  the estimated area and production of colza and rape seed, and of sunflower seed, for the following marketing year. However, at the end of the 1985/86 marketing year the information referred to in the second indent shall be the only information required.' 15. In Article 35, the following subparagraph is added : 'Where the identified seeds are "double zero" colza or rape seed, the amount shown on the AP part of the certificate and referred to the first subparagraph shall be replaced by the amount valid on the same day for "double zero" colza or rape seed.' 16 . In Article 36 ( 1 ) the following subparagraph is added : 'Where the application is for "double zero" colza or rape seed the supplement shall only be advanced where the competent authority has checked that the quantity of colza or rape seed concerned is in fact "double zero" colza or rape seed according to the definition given in Article 2 (4).' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 July 1986 . For the Commission Frans ANDRIESSEN Vice-President